EXHIBIT 31 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT I, Ross Harbottle, President and Principal Accounting Officer of Sidewinder Explorations Inc., hereby certify that: (1) I have reviewed this quarterly report of Sidewinder Explorations Inc.; (2) Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; (3) Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of Sidewinder Explorations
